Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US20090308131A1, herein referred to as Boers.
Applicant states:
“Claim 1 recites in part: a plate disposed inside the frame and adjacent to the plurality of pins, a main plane of the plate parallel to the first axis; and a first bolt disposed inside the bolt hole, a first externally threaded section of the first bolt engaged with a first internally threaded section of the bolt hole, the first bolt movable along a second axis, the second axis perpendicular to the first axis, the first bolt configured to secure the plurality of pins into a fixed position responsive to fastening the first bolt inside the bolt hole due to the first bolt pushing the first plate along the second axis and against the plurality of pins. (Emphasis Added)

Northrop fails to disclose or teach at least these features. The Final Office Action and the Advisory Action appear to concede that Northrop fails to disclose these features and cites Lin to allegedly make up for this deficiency. See Final Office Action, pp. 4. Appellant respectfully notes that Lin fails to make up for the deficiencies of Northrop with respect to claim 1. Specifically, Lin discloses a side plate (Num. 24) not the claimed “a plate disposed inside the frame and adjacent to the plurality of pins, a main plane of the plate parallel to the first axis.” Furthermore, Lin fails to disclose that “the first bolt movable along a second axis, the second axis perpendicular to the first axis, the first bolt securing the plurality of pins into a fixed position responsive to fastening the first bolt inside the bolt hole due to the first bolt pushing the first plate along the second axis and against the plurality of pins.” Appellant respectfully notes that the alleged side plate (Num. 24) of Lin is a fixed plate. Since it is a fixed plate, it is not able to be pushed “along the second axis” or it cannot be the claimed “first plate” which is pushed “against the plurality of pins”. In Lin, the bolt 60 is pushed against the alleged pins, and not the plate 24 “against the plurality of pins”. Therefore, Lin fails to disclose the claimed features.”

Examiner finds this argument persuasive. However, see new grounds for rejection below.

Applicant's additional arguments filed 05/03/2021 have been fully considered but they are not persuasive.


Furthermore, with respect to amended claim 9, Appellant respectfully notes that the claimed structure of the “pin positioning mechanism” is not taught or disclosed by Northrop, Lin, or Haas. For example, Northrop, Lin, and Haas fail to disclose at least “the hydraulic oil is configured to apply an upward force to the plurality of pins” and “the hydraulic oil is configured to urge the plurality of pins to move upward along the first axis” Accordingly, this claim is allowable for this additional reason. Applicant respectfully notes that the alleged heat exchanger 260 of Haas is used to supply hot or cool air. Applicant also notes that the supplied hot or cool air are not used to apply an upward force to the plurality of pins and/or urge the plurality of pins to move upward along the first axis. Therefore, Haas fails to disclose the claimed features. The Advisory Action seeks to make up for these deficiencies but at best uses improper hindsight to combine the various features and fails to provide the adequate motivation to make such changes.

However, as stated in the Advisory Action, Haas teaches the use of hydraulic systems to move one or more of the discrete-pin, adjustable form dies (See col. 2, lines 38-48). By using this hydraulic configuration in conjunction with the invention, as disclosed by Northrop in view of Lin, the hydraulic oil (hydraulic oil is known to be used in hydraulic systems) is configured to apply an upward force to the plurality of pins (pins of Northrop extend longitudinally (see col. 3, lines 26-37)), and the hydraulic oil (hydraulic oil is known to be used in hydraulic systems) is configured to urge the plurality of pins to move upward along the first axis (pins of Northrop extend longitudinally (see col. 3, lines 26-37)). Therefore, by making the combination of Northrop in view of Lin and Haas, the claimed limitation is met.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haas teaches a hydraulic system for driving pins, which is a major feature of the claimed invention. Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6053026A, herein referred to as Northrop, and further in view of US6035691A, herein referred to as Lin, and US20090308131A1, herein referred to as Boers.

Regarding Claim 1, Northrop discloses a reconfigurable forming die for use in a forming system, the reconfigurable forming die comprising: a plurality of pins arranged in a matrix configuration, the plurality of pins configured to move along a first axis (See Fig. 1a-1b, 2); a frame configured to house the plurality of pins (22) (See Col. 4, Line 63- Col. 5, Line 4) (See Fig. 2-4).  
Northrop is silent wherein the frame comprising a bolt hole at a lateral side of the frame; a plate disposed inside the frame and adjacent to the plurality of pins, a main plane of the plate parallel to the first axis; and a first bolt disposed inside the bolt hole, a first externally threaded section of the first bolt engaged with a first internally threaded section of the bolt hole, the first bolt movable along a second axis, the second axis perpendicular to the first axis, the first bolt configured to secure the plurality of pins into a fixed position responsive to fastening the first bolt inside the bolt hole due to the first bolt pushing the first plate along the second axis and against the plurality of pins.
Lin teaches an analogous invention wherein a frame comprises a bolt hole at a lateral side of a frame (See Fig. 1, bolt hole for 60), a plate disposed inside the frame and adjacent to the plurality of pins, a main plane of the plate parallel to the first axis (See Fig. 1, Num. 24); and a first bolt (60) disposed inside the bolt hole, a first externally threaded section of the first bolt engaged with a first internally threaded section of the bolt hole, the first bolt movable along a second axis, the second axis perpendicular to the first axis, the first bolt configured to secure the plurality of pins into a fixed position responsive to fastening the first bolt inside the bolt hole due to the first bolt pushing along the second axis and against the plurality of pins (Fig. 1, Num. 60) (See Claim 5), for the purpose of abutting pins (See col. 4, lines 8-15), thereby meeting the limitation of the claimed bolt hole, plate, main plane, and first bolt configurations.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Northrop, 
Northrop in view of Lin is silent wherein a plate disposed inside the frame and adjacent to the plurality of pins, and pushing the first plate along the second axis and against the plurality of pins.
Boers teaches an analogous invention wherein a plate (8) disposed inside the frame (2) and adjacent to the plurality of pins (4) and pushing the first plate (8) along the second axis and against the plurality of pins (4) (Para. 55), for the purpose of ensuring longitudinal position (Para. 59), thereby meeting the limitation of the claimed plate configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Northrop in view of Lin, with plate configuration, as taught by Boers, in order to have provided improved ensuring of longitudinal position.

Regarding Claim 3, Northrop in view of Lin and Boers discloses the reconfigurable forming die of claim 1, further comprising a plurality of holes, wherein each respective hole from the plurality of holes is configured to receive a respective pin from the plurality of pins (See Fig. 2-4 of Northrop).  

Regarding Claim 7, Northrop in view of Lin and Boers discloses the reconfigurable forming die of claim 3, wherein the first bolt (60 of Lin) is configured to allow the plurality of pins to move along the first axis responsive to loosening the first bolt inside the bolt hole (See col. 4, line 8-15 of Lin).  

Regarding Claim 8, Northrop in view of Lin and Boers discloses the reconfigurable forming die of claim 7, wherein an uppermost surface of at least one of the plurality of the pins is spherically ground (See Fig. 2 of Northrop).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrop in view of Lin and Boers, and further in view of US6089061A, herein referred to as Haas.
Regarding Claim 9, Northrop in view of Lin and Boers discloses the reconfigurable forming die of claim 3, further comprising a pin positioning mechanism configured to hold the plurality of pins in a matrix arrangement (See Fig. 2-4 of Northrop).
Northrop in view of Lin and Boers is silent wherein the pin positioning mechanism comprising a hydraulic pump, each of the plurality of holes in fluid communication with the hydraulic pump through an inlet, the hydraulic pump responsive to pumping the hydraulic oil into the plurality of holes configured to pump a hydraulic oil into the plurality of holes, wherein: the hydraulic oil is configured to apply an upward force to the plurality of pins; and the hydraulic oil is configured urge the plurality of pins to move upward along the first axis.
Haas teaches in an analogous invention wherein a plurality of holes is in fluid communication with a hydraulic pump through an inlet, for the purpose of driving a plurality of pins (See abstract of Haas) (See Fig. 1-2 of Haas) (See col. 2, lines 38-48 of Haas), thereby meeting the limitation of the claimed plurality of holes configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Northrop in 

Regarding Claim 10, Northrop in view of Lin, Boers and Haas discloses the reconfigurable forming die of claim 9, further comprising a pin positioning mechanism configured to hold each of the pins in a matrix arrangement (See Fig. 2-4 of Northrop), the pin positioning mechanism comprising the plurality of holes, each of the plurality of holes comprising a through-hole (See Fig. 2-4 of Northrop) (See abstract of Haas) (See Fig. 1-2 of Haas) (See col. 2, lines 38-48 of Haas).

Claim 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrop in view of Lin, Boers and Haas, and further in view of US20110048099A1, herein referred to as Cobzaru.
Regarding Claim 13, Northrop in view of Lin, Boers and Haas discloses the reconfigurable forming die of claim 10.
Northrop in view of Lin, Boers and Haas is silent wherein the pin positioning mechanism further comprises a plurality of check valves configured to prevent discharge of the hydraulic oil from each of the plurality of holes.
Cobzaru teaches in an analogous device a check valve configured to prevent leakage of pressurized fluid (See Para. 66 of Cobzaru) (See Fig. 6 of Cobzaru), thereby meeting the limitation of the claimed check valve.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Northrop in 

Regarding Claim 14, Northrop in view of Lin, Boers, Haas and Cobzaru discloses the reconfigurable forming die of claim 13, wherein each pin of the plurality of pins configured to be adjusted to a different height relative to an adjacent pin from the plurality of pins (See Fig. 1a-1b of Northrop) (See col. 4, lines 8-15 of Lin).

Regarding Claim 15, Northrop in view of Lin, Boers, Haas, and Cobzaru discloses the reconfigurable forming die of claim 13, further comprising a release mechanism (Fig. 4 of Northrop) configured to return the plurality of pins to the plurality of pins' initial position (Fig. 4, Num. 46 of Northrop) (See abstract of Haas) (See Fig. 1-2 of Haas) (See col. 2, lines 38-48 of Haas), the release mechanism (Fig. 4 of Northrop) comprising: a releasing matrix (Fig. 4, 26a of Northrop); a plurality of releasing pins (46 of Northrop) fixedly mounted onto the releasing matrix, each respective releasing pin from the plurality of releasing pins associated with a respective check valve from the plurality of check valves (Para. 66 of Cobzaru), a respective pin from the plurality of pins, and a respective hole from the plurality of holes (See Fig. 4 of Northrop), each respective releasing pin from the plurality of releasing pins (46 of Northrop) responsive to triggering a respective check valve from the plurality of check valves configured to trigger the respective check valve from the plurality of check valves, wherein: the hydraulic oil is configured to discharge from the respective hole, and the respective pin is configured to return to the respective pin's initial position (Col. 2, line 38-48 of Haas) (Para. 66 of Cobzaru) (See Fig. 2-4 of Northrop) (See abstract of Haas) (See Fig. 1-2 of Haas) (See col. 2, lines 38-48 of Haas) (See col. 1, lines 36-65 of Haas).

Regarding Claim 16, Northrop in view of Lin, Boers, Haas and Cobzaru discloses the reconfigurable forming die of claim 15.
Northrop in view of Lin, Boers, Haas, and Cobzaru is silent wherein further comprising a handle attached to the releasing matrix, wherein responsive to moving the handle in an upward direction, each respective releasing pin from the plurality of releasing pins triggers the respective check valve from the plurality of check valves.
Lin teaches in an analogous device a handle (64) for the purpose of driving and releasing a set of pins (30) to and from a rod (66) (See Fig. 3-4 of Lin), thereby meeting the limitation of the claimed handle. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, disclosed by Northrop in view of Lin, Boers, Haas and Cobzaru, with the handle configuration, as taught by Lin, in order to have provided improved releasing of pins.

Regarding Claim 17, Northrop in view of Lin, Boers, Haas, and Cobzaru discloses the reconfigurable forming die of claim 15, wherein the pin positioning mechanism further includes a matrix holding member, and wherein the releasing matrix is mounted on a block that provides sealing for the matrix holding member and limits oil leakage (See Fig. 1-4 of Northrop) (See Para. 66 of Cobzaru)(See Fig. 6 of Cobzaru)
Regarding Claim 19, Northrop in view of Lin, Boers, Hass, and Cobzaru discloses the reconfigurable forming die of claim 13, wherein each check valve includes a spring, a ball, and a set screw, and the spring is configured to apply a compression preload to the ball and hold the ball in contact with a conical surface of the set screw (See Para. 66 of Cobzaru) (See Para. 74 of Cobzaru) (See Fig. 6 of Cobzaru).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrop in view of Lin and Boers, and further in view of US20120279812A1, herein referred to as Peters.
Regarding Claim 18, Northrop in view of Lin and Boers discloses the reconfigurable forming die of claim 1.
Northrop in view of Lin and Boers is silent wherein further comprising an elastomeric material disposed directly above the plurality of pins.
Peters teaches in an analogous invention an optional rubber interpolation layer held onto the tops of steel pins for the purpose of preventing undesired dimpling of the surface caused by the discrete nature of the pin array (See abstract, Sentence 3 of Peters), thereby meeting the limitation of the claimed elastomeric material configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device disclosed by Northrop in view of Lin and Boers with the elastomeric material configuration, as taught by Peters, in order to have provided improved prevention of dimpling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725